Chief Judge Cooke
(concurring). While I join in the ultimate disposition of this appeal, I would affirm for the reasons stated by Mr. Justice James D. Hopkins at the Appellate Division (66 AD2d 80). In my view, Barbarita was under an affirmative duty to disclose his interest in the contract in writing to the Putnam County Board of Supervisors (General Municipal Law, § 803). Until that interest was disclosed, it was indeed an interest prohibited by article 18 of the General Municipal Law, thereby rendering the contract, willfully executed by plaintiffs with knowledge of Barbarita’s undisclosed interest, "null, void and wholly unenforceable” (General Municipal Law, § 804).
Judges Jasen, Gabrielli, Fuchsberg and Meyer concur with Judge Jones; Chief Judge Cooke concurs in result in a concurring memorandum in which Judge Wachtler concurs.
Order affirmed.